Mr. Justice O’Connor delivered the opinion of the court. 4. Negligence, § 205*—when instruction on required proof of negligence of railroad as to defects in warehouse not erroneous. In an action to recover for the death of a teamster alleged to be due to the fall of a heavy roll of paper from a truck which defendant car loading and unloading association was using to deliver the paper to deceased from the defendant railroad’s freight house, because of a defect in the floor of the freight house, an instruction setting out the substance of the first count in the declaration and telling the jury that plaintiff must prove such charge by a preponderance of the evidence to recover thereunder, held not erroneous on the ground that the declaration averred that defendant railroad company “permitted divers holes and openings to be and remain” in the floor, but the proof of one hole, if it contributed to the injury, was sufficient. 5. Instructions, § 87*—when instruction on preponderance of evidence in action for negligent death not erroneous. In an action for negligent death, an instruction that plaintiff, to recover, must establish her case by a preponderance of the evidence, .that if the evidence was equally balanced or if the jury were in doubt or unable to say on which side the preponderance of the evidence lay, or if the preponderance was against the plaintiff, the verdict should be not guilty, was not misleading on the ground that it did not restrict the evidence to the issues essential to the maintenance of the action, nor point out the issues necessary to be established by a preponderance of the evidence to entitle the plaintiff to recover, the jury being specifically advised that all the instructions must be considered as a whole and that they should apply them to the facts and not detach or separate one instruction from any of the others.